
	

116 HR 677 : 21st Century President Act
U.S. House of Representatives
2019-07-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIB
		116th CONGRESS
		1st Session
		H. R. 677
		IN THE SENATE OF THE UNITED STATES
		July 11, 2019 Received; read twice and referred to the Committee on the JudiciaryAN ACT
		To amend gendered terms in Federal law relating to the President and the President’s spouse.
	
	
 1.Short titleThis Act may be cited as the “21st Century President Act”. 2.Modernization of terms relating to the President and the spouse of a PresidentSection 879(b)(1)(A) of title 18, United States Code, is amended by striking the wife of a former President during his lifetime, the widow of a former President until her death or remarriage and inserting the spouse of a former President during a former President’s lifetime, the surviving spouse of a former President until the surviving spouse’s death or remarriage.
		
	Passed the House of Representatives July 10, 2019.Cheryl L. Johnson,Clerk
